Citation Nr: 0009380	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for left-sided 
orchialgia with indirect inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The veteran had active service from August 1974 to August 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's left-sided orchialgia with indirect 
inguinal hernia is manifested by not more than subjective 
complaints of pain and objective findings of tenderness over 
the right vas deferens but without lymphadenopathy, 
recurrence of hernia, or voiding dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than two times per day.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for left-sided 
orchialgia with indirect inguinal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20, 4.115a, 4.115b, Diagnostic 
Code 7529 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a compensable evaluation for his left-sided 
orchialgia with indirect inguinal hernia.  Disability ratings 
are determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

By a rating action dated in December 1993, the RO granted 
service connection for left-sided orchialgia with indirect 
inguinal hernia, and assigned a noncompensable or zero 
percent evaluation, effective from August 1993.  The veteran 
submitted a claim for an increased evaluation in February 
1998.  The RO denied that claim in April 1998, and this 
appeal ensued.  

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for left-sided orchialgia 
with indirect inguinal hernia is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).  

The veteran urges that his condition has increased in 
severity.  In particular, he believes that his hernia now 
causes difficulty sleeping, stooping, lifting, and getting in 
and out of a car.  He reports constant pain in the groin area 
and has, in one written statement, noted a need to urinate 
twice an hour.  

The evidence consists of records of VA outpatient treatment 
dated from February 1998 to June 1998, as well as a report of 
VA examination dated in March 1998.  The treatment reports 
show that the veteran presented for emergency treatment of 
pain in the right side of the groin in January 1998.  There 
was no evidence of hernia but there was lymph node tenderness 
in that area.  A surgical consultation revealed no hernia.  
The veteran was referred to another public facility for 
screening for other diseases and also referred for a VA 
genitourinary consultation to rule out inguinal hernia.  

A report of VA genitourinary evaluation dated in March 1998 
reveals that the veteran continued to complain of right groin 
pain.  There was tenderness over the right vas deferens area.  
The examiner indicated that the pain was of questionable 
etiology and referred the veteran for additional 
genitourinary consultation.  

Outpatient treatment records show the additional 
genitourinary consultation later in March 1998.  At that 
time, the examiner recommended a pain consultation as well as 
a CT scan of the pelvis.  That scan revealed no evidence of 
tumor mass or lymphadenopathy.  Follow-up urology 
consultation in April 1998 disclosed no abnormality; physical 
examination was normal and there was no evidence of hernia.  
In May 1998, the veteran was evaluated for pain.  He 
underwent two lidocaine injections in response to reported 
chronic, sharp right groin pain.  The veteran stated on the 
second injection that the pain had reduced from a 10 to a 6 
on a scale of 1 to 10.  

The veteran's left-sided orchialgia with indirect inguinal 
hernia is rated by analogy to a benign neoplasm of the 
genitourinary system, under 38 C.F.R. § 4.115b, Diagnostic 
Code 7529.  This is appropriate where an unlisted condition 
is encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.  A 
benign neoplasm is rated as either a voiding dysfunction or 
renal dysfunction, whichever is predominant.  There is no 
evidence of renal dysfunction in the record, nor does the 
veteran contend that there is such dysfunction.  Rather, the 
veteran's chief complaint is right-sided groin pain, in 
addition to minimal reference to voiding dysfunction.  

Under the criteria set forth in the regulations with regard 
to voiding dysfunction, a 20 percent disability evaluation is 
warranted where the condition requires the wearing of 
absorbent materials which must be changed less than two times 
per day. A 40 percent disability evaluation is warranted when 
there is the required wearing of absorbent materials that 
must be changed 2 to 4 times per day.  38 C.F.R. 4.115a 
(1999).

The medical records do not demonstrate that the veteran has 
voiding dysfunction productive of the aforementioned 
criteria.  There is no reference to the veteran wearing 
absorbent materials.  No such items have been prescribed or 
noted.  Further, while one of the veteran's written 
statements indicated that he must urinate frequently or risk 
wetting himself or dribbling his urine, he has not reported 
this on examination.  Overall, the record does not support a 
finding that he requires wearing of absorbent materials which 
must be changed less than two times per day.  Thus, an 
increased evaluation under these criteria is not warranted.  

In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet. App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-593 (1991).  In this regard, the Board has also 
considered whether an increased evaluation could be warranted 
based on urinary frequency as opposed to voiding dysfunction.  
38 C.F.R. § 4.115a also provides that frequency of daytime 
voiding intervals between two and three hours, as well as 
waking to void two times per night, warrants a 10 percent 
rating.  However, the veteran has not complained of his 
problem on any examination or treatment visit, and the 
reference to urinary problems does not alone suggest a 
continued problem in this regard.  Such increased frequency, 
as noted by the veteran in one of his written statements but 
nowhere in the treatment records, would surely be noted in 
the medical record if it were a sustained problem.  Moreover, 
there was no hernia noted on any of the genitourinary 
evaluation, outpatient or examination reports.  Thus, an 
increased evaluation based on the veteran's hernia is not 
warranted.  38 C.F.R. § 4.114 Diagnostic Code 7338 (1999).  
Finally, there do not appear to be any other discernible 
disabilities which stem from the veteran's condition.  
Accordingly, no other schedular rating appears to be 
appropriate or available.  

In short, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's left-sided orchialgia with indirect inguinal hernia 
under the schedular criteria for evaluating such disorders.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 55-56. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
veteran's left-sided orchialgia with indirect inguinal hernia 
has independently caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. at 227.



ORDER

A compensable evaluation for left-sided orchialgia with 
indirect inguinal hernia is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

